DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/09/2020 (2) have been received and considered. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 10-11 and 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 22 and 1-7 of U.S. Patent No. 10,387,372 A2. The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 10,387,372 A2 and is covered by the U.S. Patent No. 10,387,372 A2 and the application are claiming common subject matter, as follows: 
U.S. Patent No. 10,387,372 A2
Instant Application
34. (Currently Amended) A system comprising: at least one processor; at least one memory element; a modification engine adapted, when executed by the processor to: 

identify a proposed modification to at least one particular record of a base data structure, wherein the base data structure comprises a plurality of records and is sorted by primary key of the plurality of records (Corresponding to limitation A);
identify a type of modification of the proposed modification, wherein the type comprises a particular one of a plurality of modification types; identify that a particular one of a plurality of differential data structures corresponds to the particular type, wherein each of the plurality of differential data structures corresponds to a respective one of the plurality of modification types (Corresponding to limitation B);

add a differential record to the particular differential data structure corresponding to the particular type, wherein the differential record comprises a row within the particular differential data structure and describes the proposed modification (Corresponding to limitation C);

add a modification record to a delta data structure, wherein the delta data structure is sorted by the primary key and the modification record includes the primary key value of the particular record, the type of the proposed modification, and a row number within the particular differential data structure corresponding to the row of the differential record added to the particular differential data structure(Corresponding to limitation D);


incorporate the proposed modification into a data model using the base data structure, the particular differential data structure, the delta data structure, and the version data (Corresponding to limitation E); and

deleting, upon expiration of a period of time provided for approval of the proposed modification via the data model, both the differential record from the particular differential data structure and the modification record from the delta data structure (Corresponding to limitation F).

store a copy of the delta data structure and the particular differential data structure with version data, wherein the version data includes a version of an updated based data structure updated using the delta data structure  (Corresponding to limitation 3); 



2. A system comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
(A) identify a proposed modification to at least one record of a base data structure including a plurality of records and sorted by primary key of the plurality of records;


(B) identify that a differential data structure corresponds to a type of modification;










(C) add a first record to the differential data structure including a row within the differential data structure and describes the proposed modification;




(D) add a second record to a delta data structure sorted by the primary key that includes a primary key value of the second record, the type of the proposed modification, and a row number of the first record within the differential data structure;






(E) Incorporate the proposed modification into a data model using the base data structure, the differential data structure, and the delta data structure; and


(F) delete, upon expiration of a period of time provided for approval of the proposed modification via the data model, both the first record from the differential data structure and the second record from the delta data structure.



3. The system of claim 2, the memory further comprising instructions that cause the at least one processor to store a copy of the delta data structure and the differential data structure with version data that includes a version of an updated base data structure updated using the delta data structure, wherein the version data is incorporated with the proposed modification into the data model.


22. An article comprising non-transitory, machine-readable media storing instructions operable to cause at least one processor to perform operations comprising:


identifying a proposed modification to at least one particular record of a base data structure, wherein the base data structure comprises a plurality of records and is sorted by primary key of the plurality of records (Corresponding to limitation A);
identifying a type of modification of the proposed modification, wherein the type comprises a particular one of a plurality of modification types;
identifying that a particular one of a plurality of differential data structures corresponds to the particular type, wherein each of the plurality of differential data structures corresponds to a respective one of the plurality of modification types (Corresponding to limitation B);
adding a first record to the particular differential data structure corresponding to the particular type, wherein the first record of the particular differential data structure comprises a row within the particular differential data structure and describes the proposed modification (Corresponding to limitation C);
adding a second record to a delta data structure, wherein the delta data structure is sorted by the primary key, and the second record of the delta data structure includes the primary key value of the particular record, the type of the proposed modification, and a row number within the particular differential data structure of the row of the record added to the particular differential data structure(Corresponding to limitation D);
incorporating the proposed modification into a data model using the base data structure, the particular differential data structure, the delta data structure, and the version data (Corresponding to limitation E); and
delete, upon expiration of a period of time provided for approval of the proposed modification via the data model, both the first record from the particular differential data structure and the second record from the delta data structure (Corresponding to limitation F).
storing a copy of the delta data structure and the differential data structure with version data, wherein the version on data includes a version of an updated base data structure updated using the delta data structure Corresponding to limitation 11); 

10. At least one non-transitory machine-readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations to:

(A) identify a proposed modification to at least one record of a base data structure including a plurality of records and sorted by primary key of the plurality of records;


(A) identify that a differential data structure corresponds to a type of modification;









(C) add a first record to the differential data structure including a row within the differential data structure and describes the proposed modification;




(D) add a second record to a delta data structure sorted by the primary key that includes a primary' key value of the second record, the type of the proposed modification, and a row number of the first record within the differential data structure;




(E) incorporate the proposed modification into a data model using the base data structure, the differential data structure, and the delta data structure; and

(F) delete, upon expiration of a period of time provided for approval of the proposed modification via the data model, both the first record from the differential data structure and the second record from the delta data structure.


11. The at least one non-transitory machine-readable medium of claim 10, further comprising instructions that cause the at least one processor to store a copy of the delta data structure and the differential data structure with version data that includes a version of an updated base data structure updated using the delta data structure, wherein the version data is incorporated with the proposed modification into the data model.

1.     A method comprising: 
identifying a proposed modification to at least one particular record of a base data structure,
wherein the base data structure comprises a plurality of records and is sorted by primary key of the plurality of records(Corresponding to limitation A);
identifying a type of modification of the proposed modification, wherein the type comprises a particular one of a plurality of modification types; identifying that a particular one of a plurality of differential data structures corresponds to the particular type, wherein each of the plurality of differential data structures corresponds to a respective one of the plurality of modification types(Corresponding to limitation B);
adding a first record to the particular differential data structure corresponding to the particular type, wherein the first record of the particular differential al data structure comprises a row within the particular differential data structure and describes the proposed modification(Corresponding to limitation C);
adding a second record to a delta data structure, wherein the delta data structure is sorted by the primary key, and the second record of the delta data structure includes the primary key value of the particular record, the type of the proposed modification, and a row number within the particular differential data structure of the row of the record added to the particular differential data structure (Corresponding to limitation D);
incorporating the proposed modification into a data model using the base data structure, the particular differential data structure, the delta data structure, and the version data (Corresponding to limitation E); and
deleting, upon expiration of a period of time provided for approval of the proposed modification via the data model, both the first record from the particular differential data structure and the second record from the delta data structure (Corresponding to limitation F).

storing a copy of the delta data structure and the particular differential data structure with version data, wherein the version on data includes a version of an updated base data structure updated using the delta data structure(Corresponding to limitation 19);
18. A method comprising:

 (A) identifying a proposed modification to at least one record of a base data structure including a plurality of records and sorted by primary key of the plurality of records,


(B) identifying that a differential data structure corresponds to a type of modification;








(C) adding a first record to the differential data structure including a row within the differential data structure and describes the proposed modification;




(D) adding a second record to a delta data structure sorted by the primary key that includes a primary key value of the second record, the type of the proposed modification, and a row number of the first record within the differential data structure;




(E) incorporating the proposed modification into a data model using the base data structure, the differential data structure, and the delta data structure; and

(F) deleting, upon expiration of a period of time provided for approval of the proposed modification via the data model, both the first record from the differential data structure and the second record from the delta data structure.



19.     The method of claim 18, further comprising storing a copy of the delta data structure and the differential data structure with version data that includes a version of an updated base data structure updated using the delta data structure, wherein the version data is incorporated with the proposed modification into the data model.

3. The method of claim 1, wherein the particular type is one of a set including insertion of a new record, updating a value of an existing record, and deleting an existing record; and

the set of differential data structures includes at least one delete table, at least one update table, and at least one insert table.
20. The method of claim 18, wherein the type of modification is one of a set including insertion of a new record, updating a value of an existing record, and deleting an existing record, and

the differential data structure includes at least one delete table, at least one update table, and at least one insert table.
2. The method of claim 3, wherein the base data structure includes a plurality of columns and the at least one update table comprises a plurality of separate update tables, each update table in the plurality of update table corresponding to respective updates to a respective one of the plurality of columns.
21. The method of claim 20, wherein the base data structure includes a plurality of columns and the at least one update table that comprises a plurality of separate update tables, each update table in the plurality of update tables corresponding to respective updates to a respective one of the plurality of columns.
4. The method of claim 3, wherein each insert table identifies record values of the corresponding inserted record including a primary key value for the corresponding inserted record.
22. The method of claim 20, wherein each insert table identifies record values of the corresponding inserted record including a primary key value for the corresponding inserted record.
5. The method of claim 3, wherein each update table identifies the primary key of the updated record and at least one updated value. 


23. The method of claim 20, wherein each update table identifies the primary key of the updated record and at least one updated value.
6. The method of claim 1, wherein the delta data structure is a binary tree structure.
24. The method of claim 18, wherein the delta data structure is a binary tree structure.
10. The method of claim 1, further comprising merging information from the differential data structure and the delta data structure into the base data structure to generate an updated base data structure sorted by the primary key. 

25. The method of claim 18, further comprising merging information from the differential data structure and the delta data structure into the base data structure to generate an updated base data structure sorted by the primary key. 



This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 4, 6-10, 12, 14-18, 20, 22-25 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Heman et al. (U.S. Pub. No.: US 2010/0235335 A1) in view of Draper et al. (U.S. 6,604,236 B1), further in view of Oks et al. (U.S. Pub. No. 2011/0219020 A1).
Regarding claim 2, Heman teaches a system comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: 
identify a proposed modification to at least one record of a base data structure including a plurality of records and sorted by primary key of the plurality of records; identify that a differential data structure corresponds to a type of modification (paragraph [0010], line 5-10 and paragraph [0050], line 4-9, examiner notes the request is route to the update processor 66 for analysis 104, including pre-computation of the SID and RID corresponding update position; formally, the SID for a tuple t denoted SID (t), and defined to be the position of a tuple t within the present stable table 56, defined as TABLE0; the consistent physical storage ordering of the column-store tuples allows a defined sort ordering to be imposed based on tuples value of one or more columns; tuples are thus stored in a sort order according to sequence of sort attributes S representing the chosen sort key for the table); 
identify that a differential data structure corresponds to a type of modification (paragraph [0050], line 3-4, examiner notes on receipt of an update request 102 by the database engine interface 62, which teach identifying a type of modification; paragraph [0039], line 3-5 and paragraph [0040], line 15-18, examiner notes database read and update request are received from one or more application; a data update operation generally involves an SQL defined tuple insert, tuple value modification or tuple delete against a table; paragraph [0067], line 1-5, examiner notes delete and attribute value modification operations are similarly captured into the PDT data structure 70’; deletions produce a node entry of type DEL and a reference to a delete value table in the value space);
add a first record to the differential data structure including a row within the differential data structure and describes the proposed modification (paragraph [0016], line 9-13 and paragraph [0065], line 6-10, examiner notes differential data storage structure operative to store differential update data values in positional defined relative reference to database tuples stored by the stable data table; because of the different nature of information needed to be stored for the various updates types (delete insert, modify), these value records are store in separate insert, delete, and attribute value tables preferably as part of a PDT data structure, which teach add a first record to the differential data structure including a row within the differential data structure and describes the proposed modification as claimed); 
and add a second record to a delta data structure sorted by the primary key that includes a primary key value of the second record, the type of the proposed modification, and a row number of the first record within the differential data structure (Table 2, paragraph [0046], line 15-18 and line 20-21, paragraph [0065],  paragraph [0083], line 2-5, paragraph [0084], line 2-5, examiner notes PDT [positional delta tree] data structure 70’ includes a SID, the type field, and a value reference field; the SIDs as stored in the PDT data structure as references to position defined within tuples in the underlying table; the second mapping numbers are referred to as current Row IDs (RIDs) and correspond to the SIDs subject to effective merge application of prior in time differential updates; the RID values are computed as new differential updates are applied to the PDT data structure 70,72; PDT data structure 70’ key (SID, RID) is a unique key of a corresponding table 56; updates performed against a PDT data structure 70’ are thus also ordered on SID and on RID; further notes, TABLE 2 illustrate various operations applied to the PDT data structure with SID pointing to the record of logical table while RID is identifying row number within the particular differential data structure of the row of the record added to the particular differential data structure, which teach add a second record to a delta data structure sorted by the primary key that includes a primary key value of the second record, the type of the proposed modification, and a row number of the first record within the differential data structure as claimed).
Heman does not explicitly disclose: incorporate the proposed modification into a data model using the base data structure, the differential data structure, and the delta data structure
Draper teaches incorporating the proposed modification into a data model using the base data structure, the differential data structure, and the delta data structure (col. 2, line 22-67, col. 3, line 1-19, col. 8, line 43-67, col. 9, line 50-67, col. 10, line 1-4, updating the original file system using the delta directory map entry metadata table including the new file system hierarchy, its identifier, directory map file LUT [delta look up table] file and  modification data file, which is interpreted as incorporating the proposed modification into a data model using the base data structure, the differential data structure, and the delta data structure).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include incorporating the proposed modification into a data model using the base data structure, the differential data structure, and the delta data structure into update tables of Heman.
Motivation to do so would be to include incorporating the proposed modification into a data model using the base data structure, the differential data structure, and the delta data structure to address a need to update information stored on read-only media without having to produce new read-only media containing the program or data updates for distribution to a company’s customers or remote personnel (Draper, col. 1, line 41-46).
Heman as modified by Draper do not explicitly disclose: delete, upon expiration of a period of time provided for approval of the proposed modification via the data model, both the first record from the differential data structure and the second record from the delta data structure.
Oks teaches: delete, upon expiration of a period of time provided for approval of the proposed modification via the data model, both the first record from the differential data structure and the second record from the delta data structure (storing the modified or deleted row  at the delta store; emptying the delta store in response to a time period has elapsed, paragraph [0023]-[0024], noted, as the expiration date is elapsed, the changes stored in the delta store will be emptied, in conjunction with delta data structure and differential structure presenting the data modification taught by Heman as explained above, it teaches delete, upon expiration of a period of time provided for approval of the proposed modification via the data model, both the first record from the differential data structure and the second record from the delta data structure as claimed).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include delete, upon expiration of a period of time provided for approval of the proposed modification via the data model, both the first record from the differential data structure and the second record from the delta data structure into update tables of Heman.
Motivation to do so would be to include delete, upon expiration of a period of time provided for approval of the proposed modification via the data model, both the first record from the differential data structure and the second record from the delta data structure to address issue with slowly execution due to the overhead of reading and handling data in columns (Oks, paragraph [0001], line 9-10).
Regarding claim 4, Heman as modified by Draper and Oks teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the type of modification is one of a set including insertion of a new record, updating a value of an existing record, and deleting an existing record; and the differential data structure includes at least one delete table, at least one update table, and at least one insert table (Heman, paragraph [0065], line 1-10, examiner notes store the SID identifying where the corresponding update applies, a type identifier (preferably INS for inserts, DEL for deletes and un attribute table identifier, such as QTY for Quantity, for value modifications) and a reference to a value record containing the new tuple values; because of the different nature of the information needed to be stored for the various update types (delete, insert, modify), these value records are stored in separate insert, delete, and attribute value tables, preferably as part of a PDT data structure 70’, which teach wherein the type of modification is one of a set including insertion of a new record, updating a value of an existing record, and deleting an existing record; and the differential data structure includes at least one delete table, at least one update table, and at least one insert table)
Regarding claim 6, Heman as modified by Draper and Oks teach all claimed limitations as set forth in rejection of claim 4, further teach wherein each insert table identifies record values of the corresponding inserted record including a primary key value for the corresponding inserted record (Heman, paragraph [0096], line 1-5 and paragraph [0098], line 1-4, examiner notes for inserts, a key (SID,RID) is required to place the insert in the correct position within the PDT data structure 70’; this key further effectively represents the pre-computation of the tuple position where the insert should be applied against the stable table; an insert tuple position is identified by performance of a query scan that compute the minimum RID for a tuple that has a sort key SK larger than the sort key of the tuple being inserted).
Regarding claim 7, Heman as modified by Draper and Oks teach all claimed limitations as set forth in rejection of claim 4, further teach wherein each update table identifies the primary key of the updated record and at least one updated value (Heman, paragraph [0094], line 2-4, examiner notes finds the rightmost leaf containing updates on a given RID, adding a new modification triplet at index POS, or modify in-place, which teach wherein each update table identifies the primary key of the updated record and at least one updated value as claimed).
Regarding claim 8, Heman as modified by Draper and Oks teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the delta data structure is a binary tree structure (Heman, paragraph [0045], examiner notes the PDT data structure is implemented substantially as a counted B+ tree, which teach wherein the delta data structure is a binary tree structure).
Regarding claim 9, Heman as modified by Draper and Oks teach all claimed limitations as set forth in rejection of claim 1, further teach the memory further comprising instructions that cause the at least one processor to merge information from the differential data structure and the delta data structure into the base data structure to generate an updated base data structure sorted by the primary key (Heman, paragraph [0042], examiner notes the appropriate write-positional delta tree 72 is preferably accessed by the update processor 66 based on table identifier correspondence; the merge scan processor 68, in performing dynamic merges of differential data, will also access the corresponding write-positional delta tree 72; data returned by the merge scan process 68 is thus the combined merge of read and write differential data applied to data tuples read from the underlying stable table 56, which teach the memory further comprising instructions that cause the at least one processor to merge information from the differential data structure and the delta data structure into the base data structure to generate an updated base data structure sorted by the primary key as claimed).
As per claims 10 and 18, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 2 and are similarly rejected.
As per claims 12 and 20, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 4 and are similarly rejected.
As per claims 14-17, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 6-9 respectively and are similarly rejected.
As per claims 21-25, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 6-9 respectively and are similarly rejected.
Claims 3, 11 and 19 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Heman et al. (U.S. Pub. No.: US 2010/0235335 A1) in view of Oks et al. (U.S. Pub. No. 2011/0219020 A1), further in view of Stakutis et al. (U.S. Pub. No. 2006/0075004 A1).
Regarding claim 3, Heman as modified by Draper and Oks teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose: the memory further comprising instructions that cause the at least one processor to store a copy of the delta data structure and the differential data structure with version data that includes a version of an updated base data structure updated using the delta data structure, wherein the version data is incorporated with the proposed modification into the data model.
Stakutis teaches the memory further comprising instructions that cause the at least one processor to store a copy of the delta data structure and the differential data structure with version data that includes a version of an updated base data structure updated using the delta data structure, wherein the version data is incorporated with the proposed modification into the data model (paragraph [0013], paragraph [0015], line 5-16, paragraph [0016], paragraph [0019], storing the  delta file and the differential backup file including all changes applied to the base file, which is equivalent to the memory further comprising instructions that cause the at least one processor to store a copy of the delta data structure and the differential data structure with version data that includes a version of an updated base data structure updated using the delta data structure, wherein the version data is incorporated with the proposed modification into the data model).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include the memory further comprising instructions that cause the at least one processor to store a copy of the delta data structure and the differential data structure with version data that includes a version of an updated base data structure updated using the delta data structure, wherein the version data is incorporated with the proposed modification into the data model into update tables of Heman.
Motivation to do so would be to include the memory further comprising instructions that cause the at least one processor to store a copy of the delta data structure and the differential data structure with version data that includes a version of an updated base data structure updated using the delta data structure, wherein the version data is incorporated with the proposed modification into the data model so that the client system backs-up only a changed portion of the file on the server, either on byte level or on block level, instead of transferring the whole file to the server every time (Stakutis, paragraph [0004], line 6-9).
As per claims 11 and 19, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 3 and are similarly rejected.
Claims 5, 13 and 21 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Heman et al. (U.S. Pub. No.: US 2010/0235335 A1) in view of Draper et al. (U.S. 6,604,236 B1) and Oks et al. (U.S. Pub. No. 2011/0219020 A1), further in view of Hansen et al. (U.S. Patent No. 6,886,016 B2).
Regarding claim 5, Heman as modified by Draper and Oks teach all claimed limitations as set forth in rejection of claim 4, further teach wherein base data structure includes a plurality of columns (Heman, paragraph [0016], line 4-5, examiner notes a stable data table providing for the storage of database tuples within column-store organized database structure, which teach base data structure includes a plurality of columns) and the at least one update table (Heman, paragraph [0065], line 9-10, examiner notes these value records are stored in separate insert, delete, and attribute value tables, preferably as part of a PDT data structure, which teach the at least one update table) however, Heman does not explicitly disclose said table comprises a plurality of separate tables, each table in the plurality of table corresponding to respective updates to a respective one of the plurality of columns. (Heman, paragraph [0096], line 1-5 and paragraph [0098], line 1-4, examiner notes for inserts, a key (SID,RID) is required to place the insert in the correct position within the PDT data structure 70’; this key further effectively represents the pre-computation of the tuple position where the insert should be applied against the stable table; an insert tuple position is identified by performance of a query scan that compute the minimum RID for a tuple that has a sort key SK larger than the sort key of the tuple being inserted, which teach wherein each insert table identifies record values of the corresponding inserted record including a primary key value for the corresponding inserted record).
Hansen teaches a table comprises a plurality of separate tables, each table in the plurality of table corresponding to respective updates to a respective one of the plurality of columns (col. 6, line 18-23, examiner notes for each multivalue attribute in the index class, one MVT [multi value table] 230 is created; thus if the user has defined an index class having three attributes designated as multivalue attributes, three separate MVTs (230a, 230b, 230c) will be created corresponding to each multivalue attribute to store values associated with such attribute, which teach a table comprises a plurality of separate tables, each table in the plurality of table corresponding to respective updates to a respective one of the plurality of columns). As combined with the update table of Heman, it teaches a plurality of separate update tables, each update table in the plurality of update table corresponding to respective updates to a respective one of the plurality of columns as claimed).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include table comprises a plurality of separate update tables, each update table in the plurality of update table corresponding to respective updates to a respective one of the plurality of columns into update tables of Heman.
Motivation to do so would be to include table comprises a plurality of separate update tables, each update table in the plurality of update table corresponding to respective updates to a respective one of the plurality of columns to be able to support multivalue attributes, while maintaining high performance standards (Hansen, col. 7, line 5-7).
As per claims 13 and 21, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 4 and are similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEN HOANG/Examiner, Art Unit 2168